HAND, District Judge
(after stating the facts as above). In U. S. v. One Trunk (McNally, Claimant), 171 Fed. 772, I held that to take out a fraudulent invoice and change one’s mind before using it was not to “attempt to enter” imported merchandise. Considered as imported merchandise subject to section 4 of the Customs Administrative Act, J must consistently hold that there was no ground of forfeiture, because the claimant did not use the fraudulent invoice to enter the goods under section 4.
The question remains whether she was required to enter the trunk as baggage under- section 2799. I find as fact—both sides having asked for the direction of a verdict—that by her conduct before the collector she. declared the value of the contents of the trunk to be the sum of the consular invoice and that such a declaration was an attempt to deceive the collector. 1 believe, also, that articles 610 and 611 of the Treasury-Regulations, requiring passengers to state the value of their baggage, is valid, because paragraph 697 of the Dingley act put a pecuniary limitation upon the exemption of wearing apparel.
The remaining question is whether the claimant was under any duty of any kind to enter the trunk as personal baggage under section 2799. The goods were merchandise for sale. That is not within the usual definition of “personal baggage,” or of “personal effects.” Murray’s Oxford Dictionary defines “personal effects” as “personal luggage as distinguished from merchandise”; and I think that the exception from section 4 of “personal effects” is equivalent to an exception of the articles which must be declared under section 2799 of the Revised Statutes. No one contends that the goods here are “personal effects,” as I understand it. Therefore the goods did not come within section 2799, and the declaration of value was not required by law.
Mr. Wemple insists that this result contradicts United States v. One Purple Cloth Costume (D. C.) 158 Fed. 899, and United States v. 218½ Carats of Emeralds (D. C.) 153 Fed. 643. I do not think so. Tn the first case the claimant tried to smuggle her dresses through the lines as personal bag-gage and without any declaration of any kind. I f an importer so packs imported merchandise amid his actual personal baggage as to conceal it, he has by that act given it, quoad hoc, the character of personal baggage, tie, least of all, can urge that it is not such. Perhaps as to such goods both forms of entry apply. Further, *1016I think that, -even by shipping a separate package of imported merchandise' among passengers’ baggage, as here, the owner prima facie classes it as such, and must be held under duty to declare it as baggage, or 'to indicate its true character when asked to declare his baggage. If there be an ambiguity, it is of his own making, and he must resolve it.
However, in' this case, I am satisfied that the claimant did at the proper time quite unambiguously declare that the contents of the trunk was not personal baggage, as it was not in fact. By her talk with the collector and by writing the words "Consul Invoice” upon the declaration, I think she meant to say:
“I have also some goods in a trunk, described in a consular invoice, which are among the passengers’ baggage, but which will come in as imported merchandise.”
If so, she effectively cleared up any ambiguity about the character of the goods, and correctly asserted that it was not baggage, in spite of its location in the ship. It is true that she misstated their value, but that was not a change in her position; and though it was quite as-corrupt as though it were illegal, it remained a gratuitous statement. I do not believe that, where the owner does not seek to conceal the character of imported merchandise by dressing it up as baggage, Congress could have intended to make applicable two independent systems of formalities, each complete in itself. If I have understood United States v. One Pearl Necklace, 111 Fed. 164, 49 C. C. A. 287, 56 L. R. A. 130, and One Pearl Chain v. United States, 123 Fed. 371, 59 C. C. A. 499, those cases are clearly to the contrary.
I will direct a verdict for the claimant; but, as the seizure does not seem to me to have been without reasonable cause, I will not give costs.

For other cases see same topic & § number in Dec. & Am. Digs. 1907 to date, & Itep’r Indexes